Citation Nr: 9912910	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-15 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 15, 1997, 
for an award of a compensable evaluation for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
November 1945.  He was a prisoner of the German government 
from February 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In that decision, the 
appellant was granted a compensable (30 percent) evaluation 
for his service-connected anxiety disorder, effective from 
May 15, 1997.  In July 1998, the appellant filed a notice of 
disagreement (NOD), wherein he challenges the effective date 
for the assignment of the compensable disability rating.  A 
statement of the case was issued in September 1998.  The 
appellant perfected his appeal in this matter in October 
1998.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  In a December 1988 rating decision, the RO granted 
service connection for anxiety with depression; a 
noncompensable rating evaluation was assigned for this 
disability; the appellant was notified of this decision in 
December 1988; he did not perfect an appeal relative to this 
rating determination.

3.  A new claim for increased VA compensation benefits, VA 
Form 21-4138, was received on May 15, 1997; clinical evidence 
was thereafter received which demonstrated an increase in 
symptomatology, and established entitlement to an increased 
evaluation for the service-connected disability. 



CONCLUSION OF LAW

An effective date earlier than May 15, 1997, for an award of 
a compensable evaluation for an anxiety disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board is satisfied that all relevant facts 
have been properly developed for appellate consideration.


Factual Background

A review of the record discloses that by rating decision 
dated in December 1988, the RO granted service connection for 
anxiety with depression.  It was the RO's finding, with all 
doubt resolved in favor of the appellant, that psychoneurosis 
was manifest to a compensable degree within a year following 
the appellant's release from service.  In conjunction with 
this decision, the RO reviewed evidence consisting of a 
September 1987 VA protocol examination.  The medical 
examination report indicated that the appellant reported 
subjective complaints of depression and nervousness following 
his prisoner of war (POW) experience.  He also reported 
occasional nightmares concerning his past POW experiences.  
On mental status examination, the appellant was noted to be 
anxious.  There was no evidence of delusional thinking or 
paranoid ideation.  Based upon a review of this evidence, the 
RO assigned a noncompensable evaluation for this disability 
under Diagnostic Code 9400.  The appellant was notified of 
this decision, and of his procedural and appellate rights by 
letter, dated in December 1988; however, an appeal 
challenging the effective date and/or the assignment of the 
noncompensable rating was not initiated.

On May 15, 1997, the appellant filed a new claim for an 
increased evaluation for his service-connected psychiatric 
disability.  In support of his contention that symptomatology 
associated with this disorder had increased in severity, the 
appellant indicated that he was receiving VA outpatient and 
private medical treatment.  Private medical records, dated 
from May 1980 to May 1997, were reviewed.  However, these 
clinical reports document treatment the appellant received 
for a condition unrelated to the subject of this appeal.

The appellant underwent VA examination in July 1997.  The 
medical examination report noted subjective complaints of 
anxiety, nervousness, and depression.  The appellant reported 
that he was not in receipt of treatment for his psychiatric 
condition.  He denied any psychiatric hospitalizations.  It 
was noted that the appellant had been twice divorced, and 
resided alone.  On mental status evaluation, the examiner 
noted that the appellant appeared to be older than his stated 
age.  The examiner noted that the appellant's personal 
hygiene was fair.  He was oriented in all spheres on 
examination.  There was no evidence of agitation or caption 
detected on evaluation.  The appellant's speech was slow, 
soft, and monotonous.  The appellant's mood was evaluated as 
anxious, and his affect was blunted.  It was noted that the 
appellant denied auditory or visual hallucinations at that 
time.  The appellant denied suicidal or homicidal ideation.  
His memory was evaluated as "fair-to-poor."  It was noted 
that the appellant reported episodes of being "forgetful."  
His concentration and ability to calculate were evaluated as 
poor.  The diagnostic impression was anxiety disorder, not 
otherwise specified.  The appellant was evaluated with severe 
stressors.  A Global Assessment of Functioning (GAF) score of 
45 was indicated.  In his assessment, the examiner advised 
further outpatient treatment for the appellant's anxiety 
disorder.

The RO, in a December 1997 rating decision, increased the 
rating evaluation for the service-connected anxiety disorder 
from zero percent to 30 percent.  The effective date of this 
increased compensation award was May 15, 1997, the date of 
receipt of the claim.

Additional private medical records, dated from November 1981 
to January 1998, were received.  A review of these reports 
discloses treatment the appellant received for an unrelated 
condition.

A congressional inquiry, received in June 1998, concerned the 
effective date assigned for the award of an increased 
evaluation for the service-connected anxiety with depression.  
It was noted that the appellant believed that the proper 
effective date for the increased evaluation was the date of 
his original claim for benefits in May 1987.  In July 1998, 
the appellant filed a notice of disagreement with the 
assigned effective date of the increased rating.  It was the 
appellant's contention that retroactive benefits were 
warranted in this case.  In support of this contention, the 
appellant provided a copy of VA's acknowledgment letter of 
his original claim, dated in May 1987.  

The appellant offered testimony in this matter during a 
personal hearing before the RO in November 1998.  He 
indicated that he was mistakenly under the belief that the 
RO's initial decision was final in this matter.  Further, he 
believed that his service records had been destroyed, and 
that attempts to proceed in the absence of such records would 
be futile.  He noted that he was unaware, until the time of 
his request for an increased evaluation, of procedures 
attendant upon filing and appealing compensation claims.  It 
was the appellant's contention that his initial VA 
examination in 1987 was "done badly," when compared to his 
more recent VA examination.  When queried, the appellant 
acknowledged that between 1987 and 1997, he did not file any 
claim for benefits. 

Analysis

To summarize, service connection for anxiety with depression 
was established by rating action in December 1988, the 
effective date of the award was May 22, 1987, the date of the 
appellant's original claim.  At that time, a noncompensable 
evaluation was assigned.  When the evaluation was increased 
from zero percent to 30 percent in a December 1997 rating 
decision, the effective date of the increase was established 
as May 15, 1997, the date of the appellant's claim for an 
increased evaluation.  

Essentially, the appellant contends that the effective date 
of the increased evaluation is properly the date of his 
original claim in May 1987.  The Board can not concur with 
the appellant's argument.  In this case, the appellant has 
not continuously challenged the assignment of a 
noncompensable evaluation for his anxiety disorder with 
depression, which was engendered by his original application 
for benefits in May 1987.  The record does not reflect that 
the appellant filed a notice of disagreement with the 
December 1988 rating determination.  In this respect, the 
Board notes that the formality of perfecting an appeal of a 
disallowed claim is part of a clear and precise statutory and 
regulatory scheme.  A timely filed Notice of Disagreement 
("NOD") initiates appellate review of a decision by the RO.  
38 U.S.C.A. §  7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  
A NOD must be filed within one year from the date of mailing 
of notice of the determination by the RO.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  If a 
NOD is not filed within the prescribed one-year period, the 
determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c) (West 1991).  Here, the information of 
record reflects that the appellant was mailed notice of the 
December 1988 rating decision, along with a copy of his 
procedural and appellate rights, at that same time.  However, 
the appellant failed to file a NOD from the December 1988 
rating decision, thereby finalizing that decision.  In that 
regard, there was no communication from the appellant or on 
his behalf that can be construed as a notice of disagreement, 
for purposes of initiating further review of the December 
1988 adjudication.  Hence, an effective date as of the date 
of his original claim in May 1987, is not warranted.

Additionally, the appellant has indicated that he was unaware 
of procedural and appellate rights relative to the initial 
award of service connection.  Specifically, the appellant has 
indicated that he mistakenly believed at that time that the 
RO's determination was final, and that there was no recourse 
available to him particularly in light of the absence of his 
service records.  While the appellant concedes that he did 
not appeal the December 1988 rating decision, he argues that 
he was ignorant with respect to appellate procedures.  
Notably, however, it is clear from the information of record 
that the appellant was provided with adequate notice and had 
knowledge of his right to appeal the noncompensable rating 
that was assigned following the grant of service connection 
in December 1988.  (See, VA letter dated December 20, 1988; 
and VA Form 21-4138, Statement in Support of Claim, received 
March 9, 1989).  Therefore, as a VA claimant, the appellant 
is held to have been on notice of those publicly stated 
requirements.  See Valez v. West, 11 Vet. App. 148, 156 
(1998) (quoting Fed. Corp Ins. Corp. v. Merrill, 332 U.S. 
380, 385, 68 S.Ct. 1, 3-4 (1947) ("Thus, [laws and] 
regulations are binding on all who come within their sphere, 
'regardless of actual knowledge of what is in the 
[r]egulation or of the hardship resulting from the innocent 
ignorance'")).  Therefore, the appellant's argument in this 
regard must be rejected.

In any event, the Board must emphasize that the language of 
38 U.S.C.A. § 7105(b)(1) is clear and unambiguous, and it 
brooks no exceptions with respect to extending the statutory 
time period for the filing of a NOD.  See Gardner v. Brown, 1 
Vet. App. 584, 587-88 (1991), aff'd sub nom. Gardner v. 
Brown, 5 F.3d 1465 (Fed. Cir. 1993), aff'd, 115 S.Ct. 552 
(1994) ("Where the statute's language is plain, and its 
meaning clear, no room exists for construction").  As such, 
the language of § 7105(b)(1) is not one in which the Board 
has any discretion.

Turning next to the provisions of 38 U.S.C.A. § 5110(b)(2), 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date." See also 38 
C.F.R. § 3.400(o)(2) (1998).  Therefore, evidence in a 
claimant's file which demonstrates that an increase in 
disability was "ascertainable" up to one year prior to the 
claimant's submission of a "claim" for VA compensation 
should be dispositive on the question of an effective date 
for any award that ensues.  A "claim" is defined under 38 
C.F.R. § 3.1(p) (1998) as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).

Thus, in applying the provisions of  38 U.S.C.A. 
§ 5110(b)(2), the Board must determine whether the award of a 
30 percent rating for the appellant's anxiety disorder should 
have been effective either on the date that he filed for an 
increased evaluation on May 15, 1997, or "on some date in 
the preceding year if it were factually ascertainable that 
the disability had increased in severity during that time." 
Scott v. Brown, 7 Vet. App. 184, 189 (1994).

In this case, the appellant filed a new claim on May 15, 
1997, seeking a compensable evaluation for his service-
connected psychiatric disability.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  The evidence submitted in support 
of that claim included several private medical records.  
However, these treatment records documented treatment the 
appellant received for an unrelated disability.  It was not 
until the VA examination on July 30, 1997, that a complete 
clinical evaluation of the severity of symptoms associated 
with the appellant's service-connected anxiety disorder was 
documented.  No evidence earlier than July 1997, is of record 
which demonstrated that the anxiety disorder was compensably 
disabling.  Notably, the VA examination in July 1997 was 
conducted following the appellant's request for increased 
compensation for his service-connected disability and, 
essentially, provided the basis for the increased rating 
award.  

After careful review of the record, the Board is unable to 
determine that an effective date prior to May 15, 1997 is 
warranted.  The first clinical evidence demonstrating that 
the appellant's anxiety disorder was manifested by more 
disabling symptomatology was in July 1997.  As indicated, the 
applicable regulation provides that the effective date for 
the award of an increased evaluation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if the claim is received 
within one year from such date, otherwise the effective date 
will be the date of receipt of the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Thus, in the absence of evidence that an 
increase in disability occurred during the one year period 
preceding the May 1997 claim, the proper effective date for 
the increased rating award for anxiety disorder is May 15, 
1997, the date of receipt of the claim. 


ORDER

An effective date prior to May 15, 1997, for an award of a 
compensable evaluation for an anxiety disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

